Citation Nr: 1021509	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-19 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic left knee 
disability, to include as secondary to a service-connected 
left knee scar, residual of a shell fragment wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1971.  His military records show that he served in 
the United States Army and was decorated with the Bronze Star 
Medal with Combat "V" Device for valor in combat against 
enemy forces while serving in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran's claim of 
entitlement to service connection for a chronic left knee 
disability (claimed as being directly due to the same combat 
injury that resulted in the service-connected left knee scar, 
residual of a shell fragment wound, or as secondary thereto).

For the reasons that will be further discussed below, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant and his representative if further action is 
required in their part.


REMAND

The Board notes that in correspondence dated in June 2008, 
the Veteran requested VA not to pay him pension despite 
having been granted a pension award as he had recently been 
awarded Social Security Administration (SSA) disability 
benefits and thus wanted to avoid creating an overpayment.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist includes a duty to 
obtain SSA records and to otherwise request information and 
pertinent records from other Federal agencies when on notice 
that such information exists and is deemed pertinent to the 
Veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 371 (1992); Tetro v. Gober, 14 Vet. App. 110 (2000).  
Therefore, as the Veteran has notified VA of the existence of 
SSA records that may be pertinent to his claim and as his SSA 
records are not currently part of the evidence, the case 
should be remanded so that they may be obtained and 
associated with his claims folder.

The Veteran's service treatment records show that he reported 
on his entrance examination in February 1968 that prior to 
service he was advised to have surgical treatment for "water 
on the knee."  However, normal findings with regard to his 
knees and lower extremities were noted at entry into service 
and the medical records thereafter do not show any treatment 
for left knee problems during service and show no 
abnormalities pertaining to this knee on separation from 
active duty in February 1971.  The Veteran is presently 
service connected for a left knee scar, residual of a shell 
fragment wound, based on his account of having sustained such 
an injury during combat in Vietnam, at which time he received 
only undocumented field medical treatment.  As the Veteran's 
participation in combat was factually conceded in view of his 
award of a Bronze Star Medal with Combat "V" Device, the 
left knee scar noted on clinical examination was deemed to 
have been the result of a shell fragment wound as his account 
of sustaining such an injury was consistent with the 
hardships of combat service.   

Post-service, no complaints of joint pain were reported by 
the Veteran during private medical treatment for chest pain 
in February 2004, and no abnormalities of his lower 
extremities were noted on physical examination at the time.  
The February 2004 private medical report noted that the 
Veteran was 54 years old and employed as a meter reader, and 
that he reportedly walked 5 - 6 miles per day in performing 
his duties.  

Afterwards, a September 2006 VA treatment note shows that the 
Veteran complained of having arthritic pain in his knees.  He 
also reported a history of a shrapnel wound to his left knee 
in service and that, approximately 11/2 years earlier, he had 
been involved in a motor vehicle accident in which his car 
was struck on the driver's side, causing him to sustain a 
left shoulder injury that required surgical treatment.  At a 
June 2007 VA examination, the Veteran reported a history of 
recurring knee effusion, which was treated by being 
"tapped" and drained as recently as 10 - 12 years ago, 
although he did not specify whether this condition involved 
both knees or only one knee.  Medical records pertaining to 
this history are not associated with the evidence.  In view 
of this relevant medical history, which appears to indicate a 
pre-existing knee problem involving excessive fluid build-up 
that raises the question of whether or not this condition was 
aggravated by service, or otherwise indicates the possibility 
of a supervening post-service traumatic injury to the 
Veteran's left side from an automobile accident that may have 
also involved his left knee, the Board finds that a remand is 
warranted so that the RO may attempt to obtain those medical 
records pertinent to the aforementioned history of treatment 
for knee joint effusion and injuries sustained in a motor 
vehicle accident for inclusion in the claims file.  

Although VA examinations in April 2007 and June 2007 were 
negative for any clinical findings on physical and X-ray 
study that could account for the Veteran's subjective 
complaints of left knee pain, pain on use, and pain on motion 
with limitation of motion as compared to the right, a 
subsequent VA treatment note dated in April 2009 shows that 
in addition to presenting complaints of left knee pain, the 
Veteran also brought the VA caregiver's attention to a lump 
on his left knee, which the examiner described as being a 
"slightly more prominent" bony formation on the Veteran's 
left patella, although a clinical diagnosis regarding the 
bony formation was not presented in the treatment note.  
After reviewing the medical evidence currently of record, the 
Board concludes that it is presently unable to proceed with 
the adjudication of the left knee claim until a clinical 
diagnosis is presented to account for the bony formation 
noted on the Veteran's left knee during VA treatment in April 
2009, along with an opinion addressing its relationship, if 
any, to the Veteran's current subjective symptomatic 
complaints and his relevant history of joint effusion, a 
shell fragment wound in service, and a post-service 
automobile accident in which he sustained injuries to his 
left side.  The case should therefore be remanded for this 
development, which should also include providing the Veteran 
with a medical examination, to include any tests or studies 
(e.g., CT scans, MRI imaging) that the examiner deems 
necessary, after which the examiner should provide an 
etiological opinion predicated on the clinical findings 
obtained and the Veteran's relevant medical history.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all healthcare providers, both VA and 
private, who treated him for complaints 
relating to his left knee.  After 
obtaining the necessary waivers, the RO 
should obtain copies of those pertinent 
records not already associated with the 
evidence.  These records should include, 
but are not limited to, those pertaining 
to treatment for knee joint effusion and 
for injuries sustained in a motor vehicle 
accident that occurred in or around the 
mid-2000s.   

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  The RO should contact the SSA and 
request that it provide VA with copies of 
all clinical and administrative records 
reviewed by SSA as they pertain to the 
Veteran's claim for SSA disability 
benefits.

If these records, or any other records 
deemed relevant to the appeal, are 
unobtainable by VA, the RO should so state 
in the claims file and provide an 
explanation as to why they could not be 
obtained. 

3.  After the above evidence has been 
obtained and associated with the record, 
the RO should arrange for the Veteran to 
be examined by an appropriate medical 
specialist.  To resolve the Veteran's 
current left knee diagnosis, the examiner 
should consider conducting any medical 
imaging studies deemed necessary, 
including X-rays for viewing bony 
pathology and CT scans and/or MRI imaging 
for viewing soft tissue pathology, as 
appropriate.  In connection with the 
examination, the specialist should review 
all pertinent documents in the Veteran's 
claims file.  After conducting the 
examination, the examiner should present 
an opinion as to the following questions, 
to be answered, if possible, in this 
sequence:

(a.)	Does the Veteran currently 
have a chronic neurological, 
soft-tissue, and/or 
musculoskeletal disability of 
his left knee? 
(b.)	If so, what is the 
relationship, if any, between 
the above diagnosis or 
diagnoses and the Veteran's 
clinical history of "water in 
the knee" (joint effusion); a 
shell fragment wound in 
service; and a post-service 
motor vehicle accident?
(c.)	If the Veteran has a chronic 
left knee disability 
associated with joint 
effusion, in view of the 
notation in the service 
treatment records reflecting a 
pre-service history of "water 
in the knee," is it at least 
as likely as not that this 
disability was aggravated 
(which is to say permanently 
worsened beyond its natural 
progression) during active 
service?  

The opining specialist should provide a 
complete rationale for any opinion 
provided.  If the examiner is unable to 
provide an opinion without resorting to 
speculation or conjecture, the examiner 
should so state in his/her discussion.

4.  The RO should clearly state in the 
examination notification letter sent to 
the Veteran that he is legally obligated 
to report for the above examination, 
pursuant to 38 C.F.R. § 3.655 (2009).

5.  After the above development has been 
undertaken, the RO should review the 
claims file to ensure that the 
aforementioned development and remand 
instructions have been fully and properly 
executed.  Any noncompliance found should 
be rectified with the appropriate 
development.  

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for a 
chronic left knee disability, to include 
as secondary to a service-connected left 
knee scar, residual of a shell fragment 
wound, should be readjudicated.  In the 
event that the claim on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case, which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After he has been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


